 UNIFIRST CORP.'Unifirst CorporationandBakery,Laundry,BeverageDrivers and Vending Machine Servicemen andAlliedWorkers of Albany and Vicinity LocalNo. 669,affiliated with the International Broth-erhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America.Case 3-CA-1304430 May 1986DECISION AND ORDERBY MEMBERS DENNIS, BABSON, ANDSTEPHENSUpon a charge filed by the Union 9 January1986, the General Counsel of the National LaborRelations Board issued a complaint 11 February1986 against the Company, the Respondent,alleg-ing that it has violated Section 8(a)(5) and (1) ofthe National Labor Relations Act.The complaintallegesthaton 15 November1985, following a Board election in Case 3-RC-8701, the Union was certified as the exclusive col-lective-bargaining representative of the Company'semployees in the unit found appropriate. (Officialnotice is taken of the "record" in the representationproceeding as defined in the Board's Rules andRegulations, Secs. 102.68 and 102.69(g), amendedSept. 9, 1981, 46 Fed.Reg.45922(1981);FrontierHotel,265 NLRB 343 (1982).) The complaint fur-ther alleges that since 22 November 1985 the Com-pany has refused to bargain with the Union. On 21February 1986 the Company filed its answer admit-ting in part and denying in part the allegations inthe complaint.On 7 March 1986 the General Counsel filed aMotion for Summary Judgment. On 11 March 1986the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythemotion should not be granted. The Companyfiled a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentThe Company admits that it has refused to rec-ognize and bargain with the Union as the exclusiverepresentative of the unit employees since 7 Febru-ary 1986, but the Company asserts that the Board's15November 1985 certification of the Union inCase 3-RC-8701 was improper because of theUnion's alleged preelectionwaiver of initiationfees.A review of the record reveals that a rerun elec-tion was held 24 May 1985 pursuant to a StipulatedElectionAgreement. The tally of ballots shows75that of approximately 33 eligible voters, 17 castvotes for and 11 against the Union. There were nochallenged ballots. The Company filed timely ob-jections to the election. Following a hearing, thehearing officer on 27 August 1985 issued a reportrecommending that the Company's objections beoverruled and that a certification of representativeissue.The Company filed exceptions with theBoard. On 15 November 1985 the Board, in an un-published decision, adopted the hearing officer'sfindings and recommendations and issued a Certifi-cation of Representative. The Company filed amotion for reconsideration of the Board's decision.On 9 January 1986 the Board denied the motion.It is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding. SeePittsburghGlass Co. v. NLRB,313 U.S. 146, 162(1941); Secs. 102.67(f) and 102.69(c) of the Board'sRules and Regulations.All issues raised by the Company were or couldhave been litigated in the prior representation pro-ceeding. The Company does not offer to adduce ata hearing any newly discovered and previously un-available evidence, nor does it allege any specialcircumstances that would require the Board to re-examine the decision made in the representationproceeding.We therefore find that the Companyhas not raised any issue that is properly litigable inthis unfair labor practice proceeding. Accordingly,we grant the Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1. JURISDICTIONThe Company,aMassachusetts corporation, isengaged in the business of cleaning and rentingwork uniforms at its facility in Watervliet, NewYork,where it annually derives gross revenues inexcess of$50,000 from other employers directly en-gaged in interstate commerce,and purchases andreceives goods valued in excess of $50,000 whichare shipped to the Watervliet facility directly frompoints located outside the Stateof New York. Wefindthat the Company is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act andthat the Union is a labor organi-zationwithin the meaning of Section 2(5) of theAct.280 NLRB No. 8 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held 24 May 1985, theUnion was certified 15 November 1985 as the col-lective-bargaining representative of the employeesin the following appropriate unit:Allproduction and maintenance employeesemployed by the Employer at its Watervlietfacility including but not limited to menders,folders, shakers, dock workers, pressers, main-tenance employees, shippers and cage workers,excluding all office clerical employees, confi-dential employees, guards and supervisors asdefined in the Act and all other employees.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusal to BargainSince 22 November 1985, the Union has request-ed the Company to bargain, and since 22 Novem-ber 1985 the Company has refused.' We find thatthis refusal constitutes an unlawful refusal to bar-gain in violation of Section 8(a)(5) and (1) of theAct.CONCLUSIONS OF LAWBy refusing on and after 22 November 1985 tobargain with the Union as the exclusive collective-bargainingrepresentative of employees in the ap-propriate unit, the Company has engaged in unfairlaborpracticesaffecting commerce within themeaningof Section 8(a)(5) and (1) and Section 2(6)and (7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datetheRespondent begins to bargain in good faith1Although Respondent's answer admits the Company refused to bar-gain only from the date the Board denied the Company'smotion for re-consideration of the Board's certification of the Union, the Company's re-sponse does not mention this point In any event,an employer's bargain-ing obligation attaches upon a labor organization'scertification evenwhen,as here,the employer is testing the union's certification Sec102.65(e)(3) of the Board's Rules and Regulationsprovidesthat the filingof a motion for reconsideration does not operate to stay the effectivenessof any Board action Therefore, inasmuch as the Respondent admits thatsince22 November 1985 the Union has requested the Respondent to bar-gain,we find that the refusal to bargain commenced on that datewith the Union.Mar-Jac Poultry Co.,136 NLRB785 (1962);Lamar Hotel,140NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964);Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders thatthe Respondent, Unifirst Corporation,Watervliet,New York, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a)Refusing to bargain with Bakery, Laundry,Beverage Drivers and Vending Machine Service-men and Allied Workers of Albany and VicinityLocalNo. 669, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America as the exclusive bar-gainingrepresentative of the employees in the bar-gaining unit.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmativeaction neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement:All production and maintenance employeesemployed by the Employer at its Watervlietfacility including but not limited to menders,folders, shakers, dock workers, pressers, main-tenance employees, shippers and cage workers,excluding all office clerical employees, confi-dential employees, guards and supervisors asdefined in the Act and all other employees.(b) Post at its facility in Watervliet, New York,copies of the attached notice marked "Appendix."2Copies of the notice, on forms provided by the Re-gional Director for Region 3, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent to2 If thisOrder is enforcedby a judgmentof a UnitedStates court ofappeals,the words in the notice reading "Posted byOrder of the Nation-al Labor Relations Board"shall read"Posted Pursuantto a Judgment ofthe UnitedStatesCourt of AppealsEnforcingan Orderof the NationalLaborRelations Board " UNIFIRST CORP.ensure that the notices are not altered,defaced, orcovered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelations Board has foundthat we violated the NationalLaborRelations Actand has ordered us to postand abide bythis notice.WE WILL NOT refuse to bargain with Bakery,Laundry,Beverage Drivers and Vending MachineServicemen and Allied Workersof Albany and Vi-cinityLocal No. 669,affiliatedwith the Interna-tionalBrotherhoodofTeamsters,Chauffeurs,77Warehousemen and Helpers of America, as the ex-clusive representative of the employees in the bar-gaining unit.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request,bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All production and maintenance employeesemployed by the Employer at its Watervlietfacility including but not limited to menders,folders, shakers, dock workers,pressers,main-tenance employees,shippers and cage workers,excluding all office clerical employees, confi-dential employees,guards and supervisors asdefined in the Act and all other employees.UNIFIRST CORPORATION